Citation Nr: 1801085	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  12-08 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Eligibility for payment of attorney fees from past-due benefits resulting from a May 2011 rating decision.


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel



INTRODUCTION

The Appellant in this case is an attorney who is the Veteran's representative.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 Attorney Fee Eligibility Decision (AFED) of the VA RO, which found that the Appellant was not entitled to attorney fees for past-due benefits arising from a May 2011 rating decision that increased the ratings for diabetic neuropathy of the bilateral lower extremities from 0 percent to 20 perfect effective August 3, 2004.


FINDINGS OF FACT

1.  A June 2005 rating decision granted service connection for diabetic neuropathy of the bilateral lower extremities and assigned a noncompensable rating for each extremity effective August 3, 2004. 

2.  In August 2005, the Appellant filed a notice of disagreement (NOD) on the Veteran's behalf as to the June 2005 rating decision.

3.  The VA RO issued a statement of the case (SOC) in June 2006, and the Appellant submitted a substantive appeal on the Veteran's behalf in August 2006.  

4.  Before the certification and transfer of the Veteran's appeal to the Board, the VA RO issued a May 2011 rating decision that increased the ratings of diabetic neuropathy of the bilateral lower extremities from 0 percent to 20 percent effective August 3, 2004.

5.  At the time of the May 2011 rating decision, there was no final Board decision addressing the merits of the issues of entitlement to increased ratings for diabetic neuropathy of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for payment of fees for attorney services from past-due benefits resulting from a May 2011 rating decision, which increased the ratings of diabetic neuropathy of the bilateral lower extremities from 0 percent to 20 percent effective August 3, 2004, are not met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2017); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Appellant contends that he is entitled to attorney fees based on the award of past-due benefits to the Veteran resulting from an August 2011 rating decision that increased the ratings for diabetic neuropathy of the bilateral lower extremities from 0 percent to 20 perfect effective August 3, 2004.

As an initial matter, the Board notes that as a general rule, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  An attorney fee dispute is not, however, a "claim" for disability compensation benefits.  VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter (in this case, Chapter 59).  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Further, the Appellant has not identified any deficiency in these duties regarding his claim for attorney fees.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  The Board will therefore proceed to the merits of the appeal.

At issue in this case is that date when the NOD was filed.  For cases in which an NOD was filed before June 19, 2007, attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issues involved in the appeal; and, (ii) the attorney was retained not later than one year following the date that the decision by the Board was promulgated.  38 C.F.R. § 14.636 (c)(2).  For cases in which an NOD was filed on or after June 20, 2007, attorneys may charge fees for representation after an agency of original jurisdiction has issued a decision on the claims.  38 C.F.R. § 14.636 (c).

Turning to the factual history in this case, in August 2004, the Veteran filed a claim of entitlement to an increased rating for diabetes and diabetic complications, including neuropathy.  In December 2004, the Veteran appointed the Appellant to serve as his representative.  A June 2005 rating decision granted service connection for diabetic neuropathy of the bilateral lower extremities and assigned a noncompensable rating for each extremity effective August 3, 2004.  In August 2005, the Appellant submitted an NOD on the Veteran's behalf as to the June 2005 rating decision, stating that greater ratings were warranted for diabetic neuropathy of the bilateral lower extremities.  A June 2006 SOC continued the noncompensable ratings for diabetic neuropathy of the bilateral lower extremities.  In August 2006, the Appellant submitted a substantive appeal on the Veteran's behalf regarding, in relevant part, increased ratings for diabetic neuropathy of the bilateral lower extremities.  

In October 2009, the Veteran submitted a statement requesting an increased rating for diabetic neuropathy of the bilateral lower extremities.  In September 2010, a supplemental statement of the case continued the noncompensable ratings for diabetic neuropathy of the bilateral lower extremities.  In November 2010, the Appellant submitted an NOD on the Veteran's behalf addressing a September 2010 rating decision that decided issues not relevant to the Appellant's claim for attorney fees (namely granting service connection for posttraumatic stress disorder, granting service connection for diabetic retinopathy, denying service connection for bipolar disorder and an enlarged heart).  A May 2011 rating decision increased the evaluation of diabetic neuropathy of the bilateral lower extremities from 0 percent to 20 percent effective August 3, 2004.  

In August 2011, the VA RO issued an AFED finding that the Appellant was not entitled to attorney fees for past-due benefits arising from the May 2011 rating decision increasing the ratings for diabetic neuropathy of the bilateral lower extremities from 0 percent to 20 perfect effective August 3, 2004.  The AFED explained that because the Veteran filed an NOD before June 19, 2007, attorney fees were not payable because a final Board decision had not been issued addressing these claims.  

In an October 2011 NOD as to the August 2011 AFED, the Appellant argued that the Veteran filed his claim for an increased rating for diabetic neuropathy of the bilateral lower extremities in October 2009.  The Appellant then argued that the September 2010 rating decision represented an implicit denial of the claims for an increased rating of diabetic neuropathy of the bilateral lower extremities.   Thus, the Appellant argued that the November 2010 NOD addressed the September 2010 rating decision's implicit denial of the claims for increased ratings for diabetic neuropathy of the bilateral lower extremities.  Accordingly, the Appellant argued that he was entitled to attorney fees based on the award of past-due benefits because the NOD was indeed submitted after June 19, 2007.  

In March 2012, the Appellant reiterated this argument, and added that the May 2011 rating decision stated that "we received your [NOD] on November 10, 2010".  In June 2012, the Appellant stated, in the context of the Veteran's continuing claims of entitlement to greater ratings and earlier effective dates for diabetic neuropathy of the bilateral lower extremities, that the Veteran's claims of entitlement to greater ratings for peripheral neuropathy of the bilateral lower extremities had been pending since a June 2005 rating decision.  

In a June 2013 Appellant's Brief to the United States Court of Appeals for Veterans Claims (Court), the Appellant argued that the Board, in an April 2012 decision, erred by finding that the Veteran's claim for an increased rating for diabetic neuropathy of the bilateral lower extremities had been first filed on August 3, 2004.  Instead, the Appellant argued that the Veteran's claims of entitlement to increased ratings were first filed in February 2001 or February 2002.  The Board notes that in a March 2014 Memorandum Decision, the Court agreed that the proper effective date of the claims of entitlement to increased ratings for diabetic neuropathy of the bilateral lower extremities was indeed August 3, 2004.  In November 2014, the Appellant argued that the Veteran had filed his claims of entitlement to increased ratings for diabetic neuropathy of the bilateral lower extremities on July 26, 2004.  

Turning to an analysis of these facts, the Board finds that the NOD in this case was submitted in August 2005, which is before June 19, 2007.  Accordingly, with an NOD filed before such date, attorney's fees are only payable for services rendered after the Board's promulgation of a final decision.  38 C.F.R. § 14.636 (c)(2).  A final Board decision had not been issued at the time of the May 2011 rating decision.  

The Appellant's arguments in favor of finding that an NOD was in fact filed after June 20, 2007, not only lack legal merit, but are exceedingly disingenuous.  The Appellant's October 2011 and March 2012 arguments entirely disregard the Veteran's August 2004 claim, the June 2005 rating decision, the August 2005 NOD, the June 2006 SOC, and the August 2006 substantive appeal.  Instead, the Appellant argued, to the Veteran's detriment, that the Veteran's claim for an increased rating had been pending only since October 2009.  Indeed, when pursuing other claims, the Appellant has argued, for example in June 2012, that the Veteran's claims for increased ratings had been pending since a June 2005 rating decision.  Before the Court, the Appellant argued that the Veteran's claims had been filed as early as February 2001.  The Board notes that the Appellant has advanced his conflicting argument, that the Veteran submitted a claim only in October 2009, only in an attempt to recover attorney fees by establishing a date of NOD after June 20, 2007.  The Appellant's arguments are unconvincing, and attorney fees from past-due benefits resulting from the May 2011 rating decision are not warranted.


ORDER

Eligibility for payment of attorney fees from past-due benefits resulting from a May 2011 rating decision has not been established, and the appeal is denied.




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


